           Case 1:20-cv-10546-RA Document 10 Filed 03/08/21 Page 1 of 1

                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 3/8/21

 JENISA ANGELES, on behalf of herself and
 all others similarly situated,
                                                                   20-CV-10546 (RA)
                                Plaintiffs,
                                                                         ORDER
                         v.

 KRA ENTERPRISES,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that this case has been settled in principle and that the

parties are in the process of finalizing a settlement agreement. Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the

action is made within sixty (60) days. Any application to reopen this action must be filed within

sixty (60) days of this order, and any application filed thereafter may be denied solely on that basis.

If the parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms

of the agreement must be placed on the public record and “so ordered” by the Court within the

same sixty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015).

SO ORDERED.
Dated:      March 8, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
